DETAILED ACTION
Applicant’s amendment of January 25, 2021 overcomes the following:
Rejection of claims 16-30 under on 35 U.S.C. 112(b), pre-AIA  35 U.S.C. 112, second paragraph
Applicant has amended claims 16 and 30-31. Claims 16-31 are pending.

Response to Arguments
Applicant asserts that “… Regarding the rejections under the 1st and 2nd paragraphs of 35 U.S.C. 112, the claims have been amended herein without prejudice, rendering moot the present rejection…” (Remarks, Pg. 6). Examiner notes that claim amendments overcome previous rejections of claims 16-30 under on 35 U.S.C. 112(b), pre-AIA  35 U.S.C. 112, second paragraph, as indicated above. However, claims 30-31 still fail to comply with the written description requirement because the written description fails to describe what structure, materials, or acts perform the function recited in the claim element of the claimed invention at the time of filing, as previously indicated in the last Office action (OA) indicated and restated further below. Additionally, amendments to dependent claim 31 raise indefiniteness issues which are addressed in this OA further below.
Applicant further asserts that “… Regarding the interpretation under 35 U.S.C. 112, sixth paragraph, the phrase ascertaining apparatus configured to perform is not a means-plus-function language but rather imparts structural language to the terms. Thus, 
Examiner respectfully disagrees.
The limitations of claims 30 recite the limitations “device for ascertaining”, “apparatus configured to perform... a write process... a read process... establishing a mapping... ascertaining a feature... ascertaining an access feature ... ascertaining a table element... writing the position... reading out a feature... ascertaining an access... reading out the stored position”, respectively, are being treated in accordance with 112(f) because each associated function is modified by the words “device” and “apparatus” which serves as a generic placeholder.
For example, “a claim limitation that does not use the phrase ‘‘means for’’ or ‘‘step for’’ will trigger the rebuttable presumption that § 112, ¶6 does not apply.67 This presumption is a strong one that is not readily overcome.68 This strong presumption may be overcome if the claim limitation is shown to use a non-structural term that is ‘‘a nonce word or a verbal construct that is not recognized as the name of structure’’ but is merely a substitute for the term ‘‘means for,’’ associated with functional language.69 … The following is a list of non-structural terms that may invoke § 112, ¶6: ‘‘mechanism for,’’ ‘‘module for,’’ ‘‘device for,’’ ‘‘unit for,’’ ‘‘component for,’’ ‘‘element for,’’ ‘‘member for,’’ ‘‘apparatus for,’’ ‘‘machine for,’’ or ‘‘system for.’’72”, as indicated in MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 
not suggest sufficient definite structure to one of ordinary skill in the art to preclude application of 35 U.S.C. 112, sixth paragraph. For these reasons, examiner believes claim interpretation was proper and is hereby maintained as restated below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “device for ascertaining”, “apparatus configured to perform… a write process… a read process… establishing a mapping… ascertaining a feature… ascertaining an access feature … ascertaining a table element… writing the position… reading out a feature… ascertaining an access… reading out the stored position” in claim 30.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the written description fails to describe what structure, materials, or acts perform the function recited in the claim element of the claimed invention at the time of filing, as explained below. 
For example claim 30 limitations “device for ascertaining”, “apparatus configured to perform” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for reasons indicated below.
Claim 31 recites the limitation “from a difference” in line 3. Par. [0037] of the Specification of the instant application indicates that “a mapping is formed between comparison matrix element 204 and matrix element 106, the coordinates of the two elements 106, 204 being compared to one another… a difference is formed… the difference between the position of the current comparison matrix element 204 and the read-out position of matrix element 106 is advantageously formed, the mapping then obtaining…” However, the examiner cannot clearly ascertain which “difference” is encompassed by the claim language, which renders the claim indefinite.


Allowable Subject Matter
Claims 16-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fail to anticipate or render obvious the following limitations as claimed:
In view of claim 16 in its entirety, the further limitations of “… ascertaining a mapping between a matrix element of a matrix and a comparison matrix element of a comparison matrix, the method comprising:
performing a write process for writing a position of the matrix element of the matrix in a table element of a correspondence table for a plurality of matrix elements of the matrix;
performing, following a predefined offset, a read process for reading out the table element and ascertaining the position, stored in the table element, of the matrix element of the matrix;

wherein the write process includes:
ascertaining a feature of the matrix element of the matrix, ascertaining an access feature from the matrix feature, ascertaining the table element of the correspondence table from the access feature,
writing the position of the matrix element of the matrix in the ascertained table element; and
wherein the read process includes:
reading out a feature of the comparison matrix element of the comparison matrix,
ascertaining an access feature from the comparison matrix element, ascertaining the table element of the correspondence table from the access feature of the comparison matrix element, and
reading out the stored position of the matrix element from the ascertained table element” as recited in claim 16.  
Examiner was not able to find art similar to aforementioned limitations.

THIS ACTION IS MADE FINAL. 
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO RIVERA-MARTINEZ whose telephone number is 571-272-4979. The examiner can normally be reached on Monday-Friday (8am - 5pm Eastern Time). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668